Title: From John Adams to John Jay, 28 November 1781
From: Adams, John
To: Jay, John



 Amsterdam Nov. 28. 1781
Sir

I had the Honour to write you, on the 26 instant by the Post, a Conveyance which I am determined to try, untill I am certainly informed of its Infidelity, in which Case, I will ask the favour of the French or Spanish Ambassador, to inclose my dispatches.
I received by the last Post, a Duplicate of Dispatches from Congress the originals of which I received Sometime ago. I presume you have recd the Same from Congress, or from Passy, but, if otherwise, I will inclose in a future Letter, a Commission and Instructions, for assisting at the Conferences for Peace, at Vienna or else where, whenever they may take Place. In this Commission, Congress have added, Mr Franklin, Mr Laurens, your Excellency and Mr Jefferson, a measure which has taken off, my mind a Load, which if I had ever at anytime expected I should be called to sustain alone, would have been too heavy for my forces.
The Captivity of Cornwallis and his army, is the most masterly Measure, both in the Conception and the Execution of it, which has been taken this War. When France and Spain shall consider, the certain success, which will ever, attend them, while they maintain a naval Superiority in the West Indies and on the Coast of North America, it is to be hoped, they will never depart from that Policy. Many here, are of opinion, that this Event will bring Peace, but I am not of that Mind, although it is very true there are distractions in  the British Cabinet, a formidable Faction against Ld. G. Germaine and it is said the Bedford Party are determined to move for Peace.
The Rage of the Nation is still too violent. I hope, however, that Minorca and Gibraltar, will not be long after York and Gloucester, in their surrender, and then perhaps, when the English shall see, that all the forces of France and Spain are at Liberty to act against their Possessions in the East and West Indies they may begin to confess they have gone too far. There is great Reason to fear, that their sulky obstinacy, will hold out, untill all their dominions beyond Seas are gone. I know not whether We need regret even such an Event.
It is entertaining to see the Arts with which they amuse the Credulity of the Nation where I am. The Word Peace is the Charm, that dissolves all their Resentment and Resolution, and there is no Tale, too absurd, or too gross to obtain immediate Relief, if it tends to that End. Our late Tryumphs, nevertheless have had an Effect here. I have recd several Visits of Congratulation, in Consequence of them, from Persons of Consequence from whom I did not expect them. But there are invisible Fairies, who disconcert in the Night, all the operations of the Patriot in the Day.
There will probably be a Proposal of a tripple Alliance, between France Holland and America. If Spain would join and make it quadruple it would be so much the better.
General Greens last Action in south Carolina, in Consequence of which that state and Georgia, have both reestablished their Governments, is quite as glorious for the American Arms as the Capture of Cornwallis. The Action was sustained, even by the Militia with a noble Constancy. The Victory was compleat, and the English lost 1200 Men.

With the great Esteem and Respect, I have the Honour to be, sir your most obedient and humble servant
J. Adams

